Name: Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31994R1431Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products Official Journal L 156 , 23/06/1994 P. 0009 - 0013 Finnish special edition: Chapter 2 Volume 11 P. 0123 Swedish special edition: Chapter 2 Volume 11 P. 0123 COMMISSION REGULATION (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by Commission Regulation (EEC) No 1574/93 (3), and in particular Article 15 thereof,Whereas Council Regulation (EC) No 774/94 opened, from 1 January 1994, new annual tariff quotas for certain poultry products; whereas the said quotas are to apply for an unspecified period;Whereas the administration of the arrangements should be based on import licences; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applications and licences, by way of derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 3519/93 (5), should be laid down; whereas, in addition, provision should be made for the licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance; whereas it is in the interest of importers and exporters to allow the licence application to be withdrawn after the coefficient of acceptance has been fixed;Whereas Regulation (EC) No 774/94 provides for the levy to be fixed at 0 % for imports of certain poultry products, up to a certain quantity; whereas, in order to ensure the regularity of imports, the quantity in question should be staggered over one year;Whereas, to ensure that such quantities are used in accordance with traditional import flows to the Community market, they should be distributed according to the origin of the imports on the basis of imports during the last three years;Whereas, in order to ensure proper administration of the system, the security for import licences under the said system should be fixed at ECU 50 per 100 kilograms; whereas, in view of the risk of speculation inherent in the system in the poultrymeat sector, precise conditions governing access by traders to the said system should be laid down;Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by the chairman,HAS ADOPTED THIS REGULATION:Article 1 All imports into the Community under the tariff quotas opened in Articles 3 and 4 of Regulation (EC) No 774/94 of products in the groups referred to in Annex I to this Regulation shall be subject to the presentation of an import licence.The quantities of products to which these arrangements apply and the rate of reduction in the levy shall be those listed for each group in Annex I.Article 2 The quantity fixed for each group shall be staggered over the year as follows:For 1994:- 50 % in the period 1 January to 30 September,- 50 % in the period 1 October to 31 December.For following years:- 25 % in the period 1 January to 31 March,- 25 % in the period 1 April to 30 June,- 25 % in the period 1 July to 30 September,- 25 % in the period 1 October to 31 December.Article 3 The import licences referred to in Article 1 shall be subject to the following provisions:(a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported or exported not less than 25 tonnes (product weight) of products falling within the scope of Regulation (EEC) No 2777/75 in 1992 and 1993. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime.(b) Licence applications must not involve more than one of the groups referred to in Annex I to this Regulation. They may involve several products covered by different CN codes; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15;Licence applications must relate to at least one tonne and to a maximum of 10 % of the quantity available for the group concerned and the periods specified in Article 2.(c) Section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated.(d) Section 20 of licence applications and licences shall show one of the following:Reglamento (CE) n ° 1431/94,Forordning (EF) nr. 1431/94,Verordnung (EG) Nr. 1431/94,Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1431/94,Regulation (EC) No 1431/94,RÃ ¨glement (CE) n ° 1431/94,Regolamento (CE) n. 1431/94,Verordening (EG) nr. 1431/94,Regulamento (CE) n º 1431/94.(e) Section 24 of licences shall show one of the following:Levy fixed at 0 % pursuant to:Reglamento (CE) n ° 1431/94,Forordning (EF) nr. 1431/94,Verordnung (EG) Nr. 1431/94,Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1431/94,Regulation (EC) No 1431/94,RÃ ¨glement (CE) n ° 1431/94,Regolamento (CE) n. 1431/94,Verordening (EG) nr. 1431/94,Regulamento (CE) n º 1431/94.Article 4 1. Licence applications may be lodged only during the first 10 days of each period as specified in Article 2.However, for the period 1 January to 30 September 1994 licence applications may be lodged only during the first 10 days of July 1994.2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his application is lodged or in another Member State; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible.However, in the case of groups 3 and 5, each applicant may lodge more than one application for import licences for products in one group, where such products originate in more than one country. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 3 (b) as well as application of the rule in the previous subparagraph, as a single application.3. Member States shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products in the group in question. Such notification shall include a list of applicants and a statement of the quantities applied for in the group.All notifications, including notification that there have been no applications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II in cases where no application is made, and on the models shown in Annexes II and III in cases where applications have been made.4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3.If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance for the quantities applied for. Where this percentage is less then 5 %, it is possible that the Commission will not award the quantities applied for and release the securities.Exporters may withdraw their licence applications within 10 working days following publication of the single percentage of acceptance in the Official Journal of the European Communities if application of that percentage results in the fixing of a quantity less than 20 tonnes. The Member States shall inform the Commission thereof within five days following the withdrawal of the licence application and shall release the security.The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period in the same year, and may transfer unused quantities between groups of the same product.5. Licences shall be issued as quickly as possible after the Commission has taken its decision.6. Licences issued shall be valid throughout the Community.Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.However, licences shall not be valid beyond 31 December of the year of issue.Import licences issued pursuant to this Regulation shall not be transferable.Article 6 A security of ECU 50 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1.Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply.However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure 0 shall accordingly be entered in section 19 of the licence.Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 June 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 91, 8. 4. 1994, p. 1.(2) OJ No L 282, 1. 11. 1975, p. 77.(3) OJ No L 152, 24. 6. 1993, p. 1.(4) OJ No L 331, 2. 12. 1988, p. 1.(5) OJ No L 320, 22. 12. 1993, p. 16.ANNEX I 0 % LEVY >TABLE>>TABLE>ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1431/94COMMISSION OF THE EUROPEAN COMMUNITIESGD VI/D/3 - Poultry sector>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 1431/94COMMISSION OF THE EUROPEAN COMMUNITIESGD VI/D/3 - Poultry sector>END OF GRAPHIC>